DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are present in this application.  Claims 21-40 are pending in this office action.  
The preliminary amendment filed on May 24, 2021 is acknowledged. 

Drawings
The drawings received on May 24, 2021 are accepted by the Examiner.

This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 09, 2021 and December 03, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.




Priority 
Application 17/314,439, filed 05/07/2021 is a continuation of 16288738, filed 02/28/2019, now U.S. Patent #11010364; 16288738 is a continuation of 14883517, filed 10/14/2015, now U.S. Patent #10303677

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11010364 and of U.S. Patent No. 10303677. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite similar limitations as claims 1-20 of U.S. Patent Nos. 10303677.






Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 Claims 21-25, 27-35 and 37-40 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Darr et al.  (US 20150124054 A1) in view of Blackmer et al. (US 6,505,146 B1).

Regarding claims 21 and 31 Darr discloses a method comprising: 
receiving, from a plurality of sources and via one or more computer networks, first yield data that are expressed in different data formats (see Darr paragraph [0040], a method is provided that can include receiving, by a processing device, a data signal from a 3D sensor. The 3D sensor can be positioned on an elevator of a harvester); 
applying one or more first filters to the first yield data to select first outlier data from the first yield data (see Darr paragraph [0040], the feature extraction module 906 can apply one or more filters to the corrected segmented region, change the dimensions of a corrected segmented region, or account for non-linearities in the corrected segmented region); 
generating first filtered data from the first yield data by removing the first outlier data from the first yield data (see Darr paragraph [0068], the processing device 602 filters the 3D map. The processing device 602 can filter the 3D map to remove noise, erroneous data, and extraneous data. This can result in a more accurate 3D map. For example, the processing device 602 can filter out, using a spatial filter, portions of the 3D map associated with calibration data (e.g., as discussed with respect to block 709); 
applying one or more second filters, which are different than the one or more first filters, to the first filtered data to select second outlier data from the first filtered data (see Darr paragraph [0040], the feature extraction module 906 can apply one or more filters to the corrected segmented region, change the dimensions of a corrected segmented region, or account for non-linearities in the corrected segmented region; see Darr paragraph [0072], If the yield measurement system is not in a calibration mode, the process 700 can continue to block 712. In block 712, the processing device 602 determines the volume of the material based on the filtered 3D map); 
automatically generating a message comprising a graphical representation of the second filtered data (see Darr paragraph [0072], the processing device 602 can generate a real-time yield map representing the yield of the desired material at various locations on the farm); 
transmitting the message to one or more users over a computer network in real time, to cause displaying the graphical representation of the second filtered data on their display devices (see Darr paragraph [0072], the processing device 602 determines the instantaneous yield of the desired material. The processing device 602 can determine the instantaneous yield of the desired material based on the total instantaneous volume of the desired material and harvester parameters. For example, the processing device 602 can receive data associated with the speed, GPS location, or direction of the harvester from the harvester sensors 614. The processing device 602 can integrate the total instantaneous volume of the desired material (e.g., from block 718) with the GPS location to determine the instantaneous yield of the desired material at that GPS location. In this manner, the processing device 602 can generate a real-time yield map representing the yield of the desired material at various locations on the farm).
Blackmer expressly discloses generating second filtered data from the first filtered data by removing the second outlier data from the first filtered data (see Blackmer col. 16, lines 35-5, Fig. 8B, Adjacent cells were then compared for selected characteristics (step 909b). Outlier differences could also be removed at this stage (910). The differences are then presented in the format desired. For example, an image difference map can be made (step 911a). In this example, a scatter plot was made by calculating average rank on comparison statistics using 1% data volume intervals (steps 911b and 912a). The scatter plot calculated is given in FIG. 9. Alternatively, field summary statistics could be prepared using the comparison statistics and a report made of the summary statistics (steps 911c and 912b). Also, differences could be interpolated, filtered and used to make a difference map with the filtered interpolated data (steps 911d, 912c and 913).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Blackmer into the method of Darr to have generating second filtered data from the first filtered data by removing the second outlier data from the first filtered data.  Here, combining Blackmer with Darr, which are both related to performing crop yield measurement, improves Darr by providing a method amenable to comparisons between adjacent cells and which takes into account field variations. In particular, a method for the analysis of field characteristic data from adjacent field regions (see Blackmer col. 2, lines 10-15). 

Regarding claims 22 and 32 Darr discloses identifying a plurality of pass identifiers and a plurality of global positioning system (GPS) times in the first yield data, wherein the plurality of pass identifiers identifies actual passes during which the first yield data has been recorded as a combine harvester traversed an agricultural field and wherein a GPS time from the plurality of GPS times identifies an actual time period elapsing between recording two consecutive first yield data values (see Darr paragraph [0028], Certain aspects and features of the present disclosure are directed to a real-time, yield measurement system for a harvester (e.g., a combine). The yield measurement system can include a 3D sensor (e.g., a stereo camera system) coupled to an elevator of the harvester. The 3D sensor can detect a material (e.g., sugar cane, potatoes, beets, tomatoes, or other crops) passing over a portion of the elevator. The yield measurement system can process data from the 3D sensor to measure the net volume of material carried by the elevator in real-time (e.g., substantially simultaneously with harvesting); 
based at least in part on the plurality of GPS times, identifying a plurality of actual passes for which the first yield data has been recorded as a combine harvester traversed the agricultural field (see Darr paragraph [0029], the yield measurement system can distinguish between crops and trash (e.g., extraneous material) carried by the elevator. The yield measurement system can distinguish between crops and trash by determining one or more characteristics (e.g., sizes, colors, shapes, and textures) of the material); based at least in part on the plurality of pass identifiers and the plurality of actual passes, determining whether the plurality of pass identifiers is incorrectly assigned to the first yield data and if so, correcting a manner in which the plurality of pass identifiers is assigned to the first yield data (see Darr paragraph [0040], the computing device can analyze the segmented regions 802 in the image to determine the amount of trash (and thereby the amount of the desired material) in the material on the elevator. For example, the computing device can determine if the material includes 40% trash and 60% of a desired crop. Based on the ratio, the computing device can apply a scaling factor to the net volume of the material. The result can provide a more accurate determination of the volume of the desired crop being carried by the elevator 104).

Regarding claims 23 and 33 Darr discloses the applying one or more first filters to the first yield data comprises performing: identifying one or more passes from the plurality of actual passes that have a duration not exceeding a pass duration threshold; identifying one or more particular first yield data items from the first yield data that correspond to the one or more passes; including the one or more particular first yield data items in the first outlier data (see Blackmer col. 7, line 50-col. 8, lines 1-5), In steps 307 and 308, from the edited data, a pass number is assigned to each data point. One such way is to rank the individual data points based on the time of acquisition. The minimum, maximum, and range of both latitude and longitude are calculated for the truncated data range. Each point is expressed as a percentage of the Northing and Easting of the test area. In addition, the time interval between each given point and its preceding point are also calculated. For gaps as large as 30/1000000's of a longitude or latitude shift (depending upon direction), a new potential pass is identified and the number of observations in the potential pass is calculated and is then cross checked with the number of observations in other passes. When the number of observations is significantly different between passes, the relative location and time lag difference is used to further correct the pass identification. After the pass identification is done, the average location in either latitude or longitude for each individual pass is used to determine the relative position of each pass based on Northern or Eastern position, depending on test area orientation. Then each pass is relabeled according to the new relative positions).

Regarding claims 24 and 34 Darr discloses wherein the applying the one or more first filters to the first yield data comprises for each pass from the plurality of actual passes, determining a start delay time interval for the combine harvester to reach a steady state of crop harvesting, identifying one or more particular first yield data items from the first yield data that were collected during the start delay time interval, and including the one or more particular first yield data items in the first outlier data (see Darr paragraph [0080], there can be a time delay between when material is actually gathered from the farm by the harvester and when the GPS receiver determines the GPS location associated with the material. This time delay can result in the GPS receiver tagging the gathered material with a GPS location that is incorrect by a certain distance. The computing device can apply one or more algorithms to correct such inaccuracies).

Regarding claims 25 and 35 Darr discloses,, wherein the applying one or more first filters to the first yield data comprises performing, for each pass from the plurality of actual passes, determining an end delay time interval for the combine harvester to leave a steady state of crop harvesting, identifying one or more particular first yield data items from the first yield data that were collected during the end delay time interval, and including the one or more particular first yield data items in the first outlier data (see Darr paragraph [0080], there can be a time delay between when material is actually gathered from the farm by the harvester and when the GPS receiver determines the GPS location associated with the material. This time delay can result in the GPS receiver tagging the gathered material with a GPS location that is incorrect by a certain distance. The computing device can apply one or more algorithms to correct such inaccuracies. For example, based on data from the harvester sensors 614 (e.g., the ground speed of the harvester and the speed of the elevator), the computing device can determine the distance in which the GPS location may be off. The computing device can correct the GPS location of the material based on this distance. The corrected GPS location can more accurately reflect the precise spatial location in the farm from which the material was gathered. Yield map 1002c depicts an example of a yield map generated using corrected GPS locations).

Regarding claims 27 and 37 Blackmer expressly discloses, wherein the identifying, in the first filtered data, second outlier data comprises: for each first filtered data item from the first filtered data, determining a set of neighboring first filtered data items that were collected either shortly before or shortly after the first filtered data item was collected, computing an aggregate mean value from the set of neighboring first filtered data items, and based at least in part on the aggregate mean value determining whether to include the first filtered data item in the second outlier data ((see Blackmer col. 2, lines 20-40, comparing the field characteristic data for a first cell from the first crop test area to an adjacent first cell from the second crop test area to identify a difference in the value of the field characteristic data. The method may further comprise creating a visual representation of the difference in field characteristic data. The difference may be displayed using colors corresponding to the magnitude of the difference in the field characteristic data, or may be displayed using symbols, wherein the symbols correspond to the magnitude of the difference in the field characteristic data. Alternatively, the difference may be displayed alphanumerically. The step of creating a visual representation may comprise creating a graph. The data in the visual representation may be either spatially oriented relative to the designated region of the field).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Blackmer into the method of Darr to have computing an aggregate mean value from the set of neighboring first filtered data items.  Here, combining Blackmer with Darr, which are both related to performing crop yield measurement, improves Darr by providing a method amenable to comparisons between adjacent cells and which takes into account field variations. In particular, a method for the analysis of field characteristic data from adjacent field regions (see Blackmer col. 2, lines 10-15). 

Regarding claims 28 and 38 Blackmer expressly based on a plurality of aggregate mean values (see Blackmer col. 9, lines 40-52, In step 313c, the average yield of each hybrid is determined by calculating the mean of all the cells of each hybrid independently. The yield difference is the difference between the average yield of each hybrid as calculated from the cell. The frequency of hybrid yield advantage is determined by calculating the percentage of the comparison statistics that fall into each of the six yield difference categories used to generate the yield difference map), computing an outlier score for each first filtered data item from the first filtered data, and based on the outlier score determining whether to include the first filtered data item in the second outlier data (see Blackmer col. 9, lines 33-46, all of the comparison statistics are ranked from the lowest to highest grain yield (the grain yield is the mean of the mean grain yield of both cells being compared). Both the average grain yield and yield difference data are then averaged in 1% increments of the total number of observations. The data containing negative yield differences is converted into positive values.  In step 313c, the average yield of each hybrid is determined by calculating the mean of all the cells of each hybrid independently. The yield difference is the difference between the average yield of each hybrid as calculated from the cell. The frequency of hybrid yield advantage is determined by calculating the percentage of the comparison statistics that fall into each of the six yield difference categories used to generate the yield difference map. In step 313d, the interpolated yield difference map is generated by using the comparison statistics. The yield difference values are interpolated using inverse distance weighted to the first power using the 20 closest observations).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Blackmer into the method of Darr to have computing an outlier score for each first filtered data item from the first filtered data, and based on the outlier score determining whether to include the first filtered data item in the second outlier data.  Here, combining Blackmer with Darr, which are both related to performing crop yield measurement, improves Dar rby providing a method amenable to comparisons between adjacent cells and which takes into account field variations. In particular, a method for the analysis of field characteristic data from adjacent field regions (see Blackmer col. 2, lines 10-15). 

Regarding claims 29 and 39 Blackmer expressly discloses wherein the applying one or more second filters to the first filtered data comprises: for each first filtered data item from the first filtered data, determining a set of neighboring first filtered data items that were collected either a first distance before or a second distance after the first filtered data item was collected (see Blackmer col. 9, lines 33-46, all of the comparison statistics are ranked from the lowest to highest grain yield (the grain yield is the mean of the mean grain yield of both cells being compared). Both the average grain yield and yield difference data are then averaged in 1% increments of the total number of observations. The data containing negative yield differences is converted into positive values.  In step 313c, the average yield of each hybrid is determined by calculating the mean of all the cells of each hybrid independently. The yield difference is the difference between the average yield of each hybrid as calculated from the cell. The frequency of hybrid yield advantage is determined by calculating the percentage of the comparison statistics that fall into each of the six yield difference categories used to generate the yield difference map. In step 313d, the interpolated yield difference map is generated by using the comparison statistics. The yield difference values are interpolated using inverse distance weighted to the first power using the 20 closest observations), determining a set of weights for the set of neighboring first filtered data items, compute a weighted aggregate mean value from the set of neighboring first filtered data items and the set of weights, and based at least in part on the weighted aggregate mean value determining whether to include the first filtered data item in the second outlier data (see Blackmer col. 2, lines 20-40, comparing the field characteristic data for a first cell from the first crop test area to an adjacent first cell from the second crop test area to identify a difference in the value of the field characteristic data. The method may further comprise creating a visual representation of the difference in field characteristic data. The difference may be displayed using colors corresponding to the magnitude of the difference in the field characteristic data, or may be displayed using symbols, wherein the symbols correspond to the magnitude of the difference in the field characteristic data. Alternatively, the difference may be displayed alphanumerically. The step of creating a visual representation may comprise creating a graph. The data in the visual representation may be either spatially oriented relative to the designated region of the field); wherein a particular weight value for a particular neighbor data is inversely proportional to a distance value measured between a location at which the first filtered data item was collected and a location at which the particular neighbor data was collected (see Blackmer col. 9, lines 40-52, In step 313c, the average yield of each hybrid is determined by calculating the mean of all the cells of each hybrid independently. The yield difference is the difference between the average yield of each hybrid as calculated from the cell. The frequency of hybrid yield advantage is determined by calculating the percentage of the comparison statistics that fall into each of the six yield difference categories used to generate the yield difference map.  In step 313d, the interpolated yield difference map is generated by using the comparison statistics. The yield difference values are interpolated using inverse distance weighted to the first power using the 20 closest observations).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Blackmer into the method of Darr to have a particular weight value for a particular neighbor data is inversely proportional to a distance value measured between a location at which the first filtered data item was collected and a location at which the particular neighbor data was collected.  Here, combining Blackmer with Darr, which are both related to performing crop yield measurement, improves Darr by providing a method amenable to comparisons between adjacent cells and which takes into account field variations. In particular, a method for the analysis of field characteristic data from adjacent field regions (see Blackmer col. 2, lines 10-15).

Regarding claims 30 and 40 Blackmer expressly discloses, based on a plurality of weighted aggregate mean values, computing an outlier score for each first filtered data item from the first filtered data, and based on the outlier score determining whether to include the first filtered data item in the second outlier data ((see Blackmer col. 9, lines 40-52, In step 313c, the average yield of each hybrid is determined by calculating the mean of all the cells of each hybrid independently. The yield difference is the difference between the average yield of each hybrid as calculated from the cell. The frequency of hybrid yield advantage is determined by calculating the percentage of the comparison statistics that fall into each of the six yield difference categories used to generate the yield difference map. In step 313d, the interpolated yield difference map is generated by using the comparison statistics. The yield difference values are interpolated using inverse distance weighted to the first power using the 20 closest observations. In step 314a, a scatter plot of the yield vs. hybrid yield advantage graph is generated using the mean rank data from step 313b. The "X" axis is the mean yield and the "Y" axis is the hybrid advantage. To generate the scatter graph with two legend types, two y columns of data are generated. The positive yield difference for each hybrid are placed into their respective columns. In step 314c, the interpolated data is then filtered depending upon the data, but typically a 5.times.5 mean value kernel would be used).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Blackmer into the method of Darr to have based on a plurality of weighted aggregate mean values, computing an outlier score for each first filtered data item from the first filtered data.  Here, combining Blackmer with Darr, which are both related to performing crop yield measurement, improves Darr by providing a method amenable to comparisons between adjacent cells and which takes into account field variations. In particular, a method for the analysis of field characteristic data from adjacent field regions (see Blackmer col. 2, lines 10-15). 

Claims 26 and 36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Darr et al.  (US 20150124054 A1) in view of Blackmer et al. (US 6,505,146 B1) further in view of Stuber et al. (US 2015/0066932 A1).

Regarding claims 26 and 36 Stuber expressly discloses wherein the applying one or more first filters to the first yield data comprises performing for each first yield data item from the first yield data, determining a recorded swath value, and if the recorded swath value does not exceed a swath threshold, including the first yield data item in the first outlier data (see Stuber paragraph [0036], the monitor 50 preferably determines the usability of data in each array. In a preferred embodiment, the monitor 50 determines whether the percentage of swath locations successfully associated with a color value in the bitmap (e.g., the population bitmap) exceeds a threshold percentage, e.g. 90%. If the threshold is not met, the data in the array is preferably ignored or added to a "Bad" data set not used for display or correlation purposes by the monitor 50).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Stuber into the method of Darr to have determining a recorded swath value.  Here, combining Stuber with Darr, which are both related to performing crop yield measurement, improves Darr by providing mapping technology that displays yield data more effectively particularly during operations in the field (see Stuber col. 2, lines 10-15).

Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164